Name: Commission Regulation (EU) 2019/1102 of 27 June 2019 amending Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers for the purposes of adapting Annexes I and IV (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: economic analysis;  marketing;  chemistry;  consumption;  means of agricultural production
 Date Published: nan

 28.6.2019 EN Official Journal of the European Union L 175/25 COMMISSION REGULATION (EU) 2019/1102 of 27 June 2019 amending Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers for the purposes of adapting Annexes I and IV (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to Regulation (EC) No 2003/2003 of the European Parliament and of the Council of 13 October 2003 relating to fertilisers (1), and in particular Article 29(4) and Article 31(1) and (3) thereof, Whereas: (1) A manufacturer of isomeric mixture of 2-(3,4-dimethylpyrazole-1-yl)-succinic acid and 2-(4,5-dimethylpyrazole-1-yl)-succinic acid (DMPSA) has via the Czech authorities submitted a request to the Commission to include DMPSA as a new entry in Annex I to Regulation (EC) No 2003/2003. DMPSA is a nitrification inhibitor that used together with mineral nitrogen fertilisers reduces the risk of nitrogen losses in the form of N2O emissions that leads to a higher nitrogen efficiency of fertilisers containing DMPSA. (2) DMPSA fulfils the requirements laid down in Article 14 of Regulation (EC) No 2003/2003. It should therefore be included in the list of fertiliser types in Annex I to that Regulation. (3) Regulation (EC) No 2003/2003 requires the control of EC fertiliser in accordance with the methods of sampling and analysis that are described in Annex IV thereto. The inclusion of DMPSA in Annex I to Regulation (EC) No 2003/2003 requires the addition of an analytical method to be applied for the official controls of this fertiliser type in Annex IV to that Regulation. (4) In addition, Method 1 on Preparation of the sample for analysis should be further developed by including additional European standards on sampling in general, as well as on sampling of static heaps. Lastly, the current Methods 9 for micro-nutrients at a concentration of less than or equal to 10 % and Methods 10 for micro-nutrients at a concentration greater than 10 % in Annex IV are not internationally recognised and should be replaced by European standards recently developed by the European Committee for Standardisation. (5) Regulation (EC) No 2003/2003 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 32 of Regulation (EC) No 2003/2003, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2003/2003 is amended as follows: (1) Annex I is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 304, 21.11.2003, p. 1. ANNEX I In Table F.1 of Annex I to Regulation (EC) No 2003/2003, the following row 5 is added: 5 Isomeric mixture of 2-(3,4-dimethylpyrazole-1-yl)-succinic acid and 2-(4,5-dimethylpyrazole-1-yl)-succinic acid (DMPSA) EC No 940-877-5 Minimum: 0,8 Maximum: 1,6 ANNEX II In Annex IV to Regulation (EC) No 2003/2003, Section B is amended as follows: (1) Method 1 is replaced by the following: Methods 1 Sample preparation and sampling Method 1.1 Sampling for analysis EN 1482-1, Fertilizers and liming materials  Sampling and sample preparation  Part 1: Sampling Method 1.2 Preparation of sample for analysis EN 1482-2, Fertilizers and liming materials  Sampling and sample preparation  Part 2: Sample preparation Method 1.3 Sampling of static heaps for analysis EN 1482-3, Fertilizers and liming materials  Sampling and sample preparation  Part 3: Sampling of static heaps (2) Methods 9 are replaced by the following: Methods 9 Micro-nutrients at a concentration of less than or equal to 10 % Method 9.1 Extraction of total micro-nutrients in fertilisers using aqua regia EN 16964: Fertilizers  Extraction of total micro-nutrients in fertilizers using aqua regia This method of analysis has been ring-tested. Method 9.2 Extraction of water soluble micro-nutrients in fertilisers and removal of organic compounds from fertilizer extracts EN 16962: Fertilizers  Extraction of water soluble micro-nutrients in fertilizers and removal of organic compounds from fertilizer extracts This method of analysis has been ring-tested. Method 9.3 Determination of cobalt, copper, iron, manganese and zinc using flame atomic absorption spectrometry (FAAS) EN 16965: Fertilizers  Determination of cobalt, copper, iron, manganese and zinc using flame atomic absorption spectrometry (FAAS) This method of analysis has been ring-tested Method 9.4 Determination of boron, cobalt, copper, iron, manganese, molybdenum and zinc using ICP-AES EN 16963: Fertilizers  Determination of boron, cobalt, copper, iron, manganese, molybdenum and zinc using ICP-AES This method of analysis has been ring-tested. Method 9.5 Determination of boron using spectrometry with azomethine-H EN 17041: Fertilizers  Determination of boron in concentrations  ¤ 10 % using spectrometry with azomethine-H This method of analysis has been ring-tested. Method 9.6 Determination of molybdenum using spectrometry of a complex with ammonium thiocyanate EN 17043: Fertilizers  Determination of molybdenum in concentrations in concentrations  ¤ 10 % using spectrometry of a complex with ammonium thiocyanate This method of analysis has been ring-tested. (3) Methods 10 are replaced by the following: Methods 10 Micro-nutrients at a concentration greater than 10 % Method 10.1 Extraction of total micro-nutrients in fertilisers using aqua regia EN 16964: Fertilizers  Extraction of total micro-nutrients in fertilizers using aqua regia This method of analysis has been ring-tested. Method 10.2 Extraction of water soluble micro-nutrients in fertilisers and removal of organic compounds from fertilizer extracts EN 16962: Fertilizers  Extraction of water soluble micro-nutrients in fertilizers and removal of organic compounds from fertilizer extracts This method of analysis has been ring-tested. Method 10.3 Determination of cobalt, copper, iron, manganese and zinc using flame atomic absorption spectrometry (FAAS) EN 16965: Fertilizers  Determination of cobalt, copper, iron, manganese and zinc using flame atomic absorption spectrometry (FAAS) This method of analysis has been ring-tested. Method 10.4 Determination of boron, cobalt, copper, iron, manganese, molybdenum and zinc using ICP-AES EN 16963: Fertilizers  Determination of boron, cobalt, copper, iron, manganese, molybdenum and zinc using ICP-AES This method of analysis has been ring-tested. Method 10.5 Determination of boron using acidimetric titration EN 17042: Fertilizers  Determination of boron in concentrations > 10 % using acidimetric titration This method of analysis has not been ring-tested. Method 10.6 Determination of molybdenum using gravimetric method with 8-hydroxyquinoline CEN/TS 17060: Fertilizers  Determination of molybdenum in concentration > 10 % using gravimetric method with 8-hydroxyquinoline This method of analysis has not been ring-tested. (4) In Methods 12, Method 12.8 is added: Method 12.8 Determination of DMPSA EN 17090: Fertilizers  Determination of nitrification inhibitor DMPSA in fertilizers  Method using high-performance liquid chromatography (HPLC) This method of analysis has been ring-tested.